Citation Nr: 0740072	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that the veteran requested a travel board 
hearing in October 2005.  The veteran withdrew that request 
in December 2005 and requested a video-conference hearing.  
The veteran subsequently withdrew his request for a video-
conference hearing in April 2006.  


FINDING OF FACT

The veteran's diabetes mellitus requires a controlled diet 
and insulin; it does not require regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.27, 4.119, Diagnostic Code 7913 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in March 2005 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, what evidence the veteran 
should provide, informed the veteran that it was the 
veteran's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to notify the VA of any additional evidence 
that may be helpful to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and private treatment records have 
been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in March 2004.  38 
C.F.R. § 3.159(c) (4).  The Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence that might 
be relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In a 
January 2005 statement, the veteran stated that he had no 
more evidence to submit in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating for Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's Type II diabetes mellitus is evaluated using 
criteria found at 38 C.F.R. Section 4.119, Diagnostic Code 
7913.  A 20 percent rating is currently assigned based on 
evidence that the veteran's diabetes is somewhat controlled 
with the use of insulin and a restricted diet.  The veteran 
asserts that a rating of at least 40 percent should be 
assigned because his activities are regulated by his 
physician.  

Under Diagnostic Code 7913, a 40 percent rating is assigned 
when there is evidence of diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities; a 
60 percent rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated.  According to the 
applicable VA regulation, the regulation of activities refers 
to avoidance of strenuous occupational and recreational 
activities. 

It is clear from the record, and VA has acknowledged in 
previous rating decisions, that the veteran requires insulin 
to regulate his diabetes and that he is on a restricted diet 
due to his diabetes.  The threshold question in this appeal 
for a higher rating is whether there is a showing that the 
veteran's activities are regulated as part of the medical 
treatment prescribed for his diabetes.

VA treatment records from throughout the appeal period 
contain numerous references to prescribed treatments for the 
veteran's diabetes.  An April 2005 VA treatment report shows 
a treatment plan for the veteran's diabetes that featured 
increased exercise.  The veteran has repeatedly been 
counseled on the benefits of a low fat, low cholesterol diet 
and increased exercise.  The veteran's insulin was increased 
in March 2006, but again there is no indication of prescribed 
regulation of activity.  In May 2006, a VA physician provided 
the veteran with a note advising him to avoid lifting objects 
greater than twenty pounds due to his non-service-connected 
chronic degenerative disc disease.  These records together 
show that the veteran's activities were not regulated by 
doctors in the management of his diabetes; rather, they show 
that the veteran was encouraged to do more exercise by the 
doctors treating his diabetes.  The only restriction on the 
veteran's activities noted in the medical records is due to 
non-service-connected degenerative disc disease, not 
diabetes.

Upon VA examination in March 2004, the veteran reported that 
he was diagnosed with diabetes in 1968 and has been using 
insulin to control his diabetes for the last 20 years.  The 
veteran did not report any restrictions to activities.  He 
did report experiencing hypoglycemic reactions, manifested by 
palpitations, sweating, and headache, at least once a week; 
however, the veteran did not indicate that these hypoglycemic 
reactions require hospitalization.  The veteran stated that 
he visits his primary care physician every three to four 
months.

The Board also acknowledges that the veteran has submitted 
evidence regarding emergency room visits in June 2005.  The 
records of these visits indicate that the veteran was 
complaining of abdominal pain and lower back pain, neither of 
which was medically related to his diabetes.  There is 
nothing in the reports to indicate that the veteran's 
activities are regulated at the direction of a medical 
professional treating the veteran's service-connected 
diabetes.

The veteran's employer submitted a statement reporting that 
the veteran has been unable to work a regular schedule due to 
the pain in his legs and lower back.  The veteran claims that 
he has severe pain in his legs that prevents him from 
standing or walking for prolonged periods of time.  The 
veteran and his employer, as lay people, are competent to 
provide evidence regarding symptomatology, but they are not 
competent to provide evidence determining the etiology or 
clinical severity of a medical disability; the Board must 
rely upon the conclusions of medical experts regarding 
etiology and clinical severity.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In this case, there is simply no 
medical evidence showing that management of the veteran's 
diabetes, as prescribed by doctors, requires medical 
regulation of activities.

In light of the foregoing evidence, the Board finds that 
there is no basis for assignment of a disability rating in 
excess of 20 percent for diabetes mellitus.  Although the 
veteran requires insulin treatment and a restricted diet, the 
weight of the evidence shows that the veteran's activities 
have not been regulated by medical professionals in managing 
his diabetes.  As such, the veteran meets the criteria for a 
20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  In the absence of evidence of regulation of 
activities, there is simply no basis for a higher rating at 
this time.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for increased rating.  Because the preponderance 


of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; Gilbert, supra.  The claim for a schedular disability 
rating greater than 20 percent for diabetes mellitus is, 
therefore, denied.  


ORDER

An increased rating in excess of 20 percent for service-
connected diabetes mellitus is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


